DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11/19/2020 has been entered and fully considered by the examiner.
Claims 1, 6, 8, 12, 13, 15, 16, and 18 have been amended. Claim 7 has been canceled. Claims 1-6, and 8-19 are currently pending in the application with claims 1, 13, and 18 being independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahrenberg (U.S. Patent No. 9,468,420) hereinafter “Wahrenberg” in view of Shacked et al. (“Automatic lighting design using a perceptual quality metric”, Eurographics, Vol. 20, No. 3, 2001) hereinafter “Shacked”.
Regarding claim 1, Wahrenberg discloses a medical image processing apparatus comprising processing circuitry [see abstract and column 2, lines 1-25 of Wahrenberg] configured to: 
 5 obtain a medical imaging data set representative of at least part of at least one surface [see column 2, lines 5-7 and column 3, lines 7-25 of Wahrenberg];
 render from the medical imaging data set at least one image of the at least part of the at least one surface [see column 3, lines 25-43 of Wahrenberg] , wherein the at least one image is rendered using a respective lighting configuration [column 3, lines 30-32]; and  
determining a measure of lighting quality for each rendered image.
Shacked, directed towards automatic lighting design using a lighting quality metric [see abstract of Shacked] further discloses 10 determining a measure of lighting quality for the or each rendered image [see page 3, right column, section 4 describing the lighting quality determination]; wherein , for the or each rendered image, the determining of the measure of lighting quality comprises:
 for each of a plurality of locations on the at least part of the at least one surface, determining a correspondence between a curvature of the at least one 15 surface at that location and a lighting value at that location, wherein the lighting value is obtained from the rendering of the image[see page 3, right column, section under 4. Perceptual image quality function]; wherein the each correspondence is determined by (1a) determining based on the curvature at the respective location a desired lighting value for the respective location and (1b) [see page 4, section under 4.1 shading gradient ; the target value is the desired lighting value]  comparing the desired lighting value for the respective location and lighting value for the respective location[see page 4, section under 4.1 shading gradient ] and determining the measure of lighting quality based on the determined correspondences. [see page 3, section 4. Last full paragraph disclosing 6 factors from various locations on the surface which describe the quality of lighting for the object being rendered] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Wahrenberg further and determine a measure of lighting quality for each of the plurality of locations on the [see page 1, right column, second paragraph]
Regarding claim 2, Wahrenberg further discloses that 20 the at least one image comprises a plurality of images, and the rendering of the at least one image comprises rendering each of the plurality of images using a different lighting configuration.[see column 4, lines 1-20 of Wahrenberg]  
Regarding claim 3, Wahrenberg further discloses that each of the different lighting 25 configurations comprises a different light position and/or direction. [see column 3, lines 25-35 of Wahrenberg disclosing that each configuration comprises a different parameter such a different light position]  
52864557-1-KADAMSONM&C ME958271US 30Regarding claim 4, Wahrenberg does not disclose selection based on the measure of lighting quality.
Shacked, further discloses that the processing circuitry is further configured to select at least one of the plurality of medical images based on the determined measures of lighting quality. [see page 1, right column, second paragraph disclosing automatic selection of one of the rendered images bases on the image quality calculated]  
30  	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Wahrenberg further and select at least one of the plurality of medical images based on the determined measures of 
Regarding claim 5, Wahrenberg does not disclose selection a single light position and direction based on the measure of lighting quality 
Shacked, further discloses that the processing circuitry is further configured to select at least one light position and/or direction based on the determined measures of lighting quality [see page 5, left column, section under 4.6 light direction discloses selecting a single light direction based on the lighting quality]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Wahrenberg further and select at least one of the plurality of medical images based on the determined measures of lighting quality according to the teachings of Shacked in order to make the process of selection of lighting parameters automatic.
Regarding claim 6, Shacked further discloses that the rendering of the or each image is performed using global illumination. [see page 10, right column, section under Global illumination discloses that the process can work with global illumination as well] 
Regarding claim 8, Shacked further discloses that the determining of the desired lighting value for each location comprises mapping the curvature at that location to the 15 desired lighting value using at least one of a transfer function, a look-up table. [see page 3, right column, section under 4. Perceptual image quality function]
Regarding claim 9, Wahrenberg as modified by Shacked further discloses that the processing circuitry is further configured to perform a segmentation of the medical [the segmentation of an image to process it more accurately is routine process in the art and would have been obvious to a person of ordinary skill in the art to try at the time of the filing of the invention]
Regarding claim 10, Wahrenberg as modified by Shacked further discloses that for each image, the plurality of locations are located within a selected at least one of the segmented regions of the 25 medical image data set[the segmentation of an image to process it more accurately is routine process in the art and would have been obvious to a person of ordinary skill in the art to try at the time of the filing of the invention]
Regarding claim 11, Wahrenberg further discloses that the at least one surface comprises at least one surface of at least one anatomical feature of a subject. [see column 3, lines 10-25] 
Regarding claim 12, Wahrenberg further discloses that 30 the at least one anatomical feature comprises at least part of at least one of: a fetus, a heart, a vessel, a bladder, a gallbladder, a colon, an organ, a tumor, a bone.  [see column 3, lines 10-25] 
Regarding claim 13, Wahrenberg discloses a medical image processing apparatus comprising processing circuitry [see abstract of Whrenberg] 35 configured to:  
52864557-1-KADAMSONM&C ME958271US 31 obtain a sequence of medical imaging data sets, each representative of at least part of at least one surface; and.[see column 4, lines 1-20 of Wahrenberg]  
[see column 3, lines 25-43 of Wahrenberg] , wherein the or each image is rendered using a respective lighting configuration [column 3, lines 30-32]; and  
Wahrenberg does not expressly disclose determining a measure of lighting quality for each rendered image.
Shacked, directed towards automatic lighting design using a lighting quality metric [see abstract of Shacked] further discloses 10 determining a measure of lighting quality for the or each rendered image [see page 3, right column, section 4 describing the lighting quality determination]; wherein , for the or each rendered image, the determining of the measure of lighting quality comprises:
 for each of a plurality of locations on the at least part of the at least one surface, determining a correspondence between a curvature of the at least one 15 surface at that location and a lighting value at that location, wherein the lighting value is obtained from the rendering of the image; and determining the measure of lighting quality based on the determined correspondences. [see page 3, section 4. Last full paragraph disclosing 6 factors from various locations on the surface which describe the quality of lighting for the object being rendered] ]; wherein the each correspondence is determined by (1a) determining based on the curvature at the respective location a desired lighting value for the respective location and (1b) [see page 4, section under 4.1 shading gradient ; the target value is the desired lighting value]  comparing the desired lighting value for the respective location and [see page 4, section under 4.1 shading gradient ] 
and wherein the measure of lighting quality is dependent on a comparison of a lighting configuration with which the medical image data set is rendered and at least one lighting configuration with which at least one preceding medical 20 image data set in the sequence is rendered, such that more similar lighting configurations result in a better measure of lighting quality.  [see FIG. 1 and page 6, left column ,section under 5. Perceptional image quality function]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Wahrenberg further and determine a measure of lighting quality for each of the plurality of locations on the surface of the object according to the teachings of Shacked in order to provide a measure of quality of the rendered object to choose between various rendered images and provide the best to the user automatically [see page 1, right column, second paragraph]
Regarding claim 14, Shacked further discloses that the measure of lighting quality is dependent on an angle between a light direction in the medical imaging data set and a 25 light direction in the at least one preceding medical image data set. [see page 8, left column, section under 5.6 and FIG. 4 of Shacked]
Regarding claim 15, Wahrenberg discloses a medical image processing apparatus [see abstract of Wahrenberg] comprising processing circuitry configured to determine a mapping of curvature values to desired lighting values by: 
 [see column 2, lines 5-7 and column 3, lines 7-25 of Wahrenberg];
Shacked further discloses that processing the image data to obtain, for each of a plurality of locations in the image data, a respective curvature value and a respective lighting value; and for each of the obtained curvature values, using the obtained lighting values for locations having that curvature value to determine a desired lighting value for that 35 curvature value.  [see page 1, right column, second paragraph disclosing automatic selection of one of the rendered images bases on the image quality calculated]  
30  	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Wahrenberg further and select at least one of the plurality of medical images based on the determined measures of lighting quality according to the teachings of Shacked in order to make the process of selection of lighting parameters automatic.
Regarding claim 16, 52864557-1-KADAMSONM&C ME958271US 32for each of the obtained curvature values, using the obtained lighting values for locations having that curvature value to determine a desired lighting value for that curvature value comprises forming a 5 histogram of obtained lighting values for that locations having that curvature value, and processing the histogram to obtain a desired lighting value.  [producing a histogram is routinely done in the art and would have been obvious for a person of ordinary skill in the art to try at the time of the filing of the invention]
Regarding claim 17, Shacked further discloses that the processing circuitry is further configured to weight each curvature value, such that curvature values for which [see page 6, left column, section 5. Paragraph under Weights of Shacked]
Regarding claim 18, Wahrenberg discloses a method [see abstract of Wahrenberg] comprising: 
obtaining a medical imaging data set representative of at least part of at least 15 one surface [see column 4, lines 1-20 of Wahrenberg]; 
rendering from the medical imaging data set at least one image of the at least part of the at least one surface[see column 3, lines 25-43 of Wahrenberg] , wherein the or each image is rendered using a respective lighting configuration [column 3, lines 30-32]; and  
Wahrenberg does not expressly disclose determining a measure of lighting quality for each rendered image.
Shacked, directed towards automatic lighting design using a lighting quality metric [see abstract of Shacked] further discloses 10 determining a measure of lighting quality for the or each rendered image [see page 3, right column, section 4 describing the lighting quality determination]; wherein , for the or each rendered image, the determining of the measure of lighting quality comprises:
 for each of a plurality of locations on the at least part of the at least one surface, determining a correspondence between a curvature of the at least one 15 surface at that location and a lighting value at that location, wherein the lighting value is obtained from the rendering of the image; and determining the measure of lighting quality based on the determined correspondences. [see page 3, section 4. Last full paragraph disclosing 6 factors from various locations on the surface which describe the quality of lighting for the object being rendered] ]; wherein the each correspondence is determined by (1a) determining based on the curvature at the respective location a desired lighting value for the respective location and (1b) [see page 4, section under 4.1 shading gradient ; the target value is the desired lighting value]  comparing the desired lighting value for the respective location and lighting value for the respective location[see page 4, section under 4.1 shading gradient ] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Wahrenberg further and determine a measure of lighting quality for each of the plurality of locations on the surface of the object according to the teachings of Shacked in order to provide a measure of quality of the rendered object to choose between various rendered images and provide the best to the user automatically [see page 1, right column, second paragraph of Shacked]
Regarding claim 19, Wahrenberg as modified by Shacked further disclose a computer program product comprising a non-transitory storage medium 30 storing instructions that are executable to perform [see page 2, right column, first paragraph of Shacked]a method according to Claim 18.[see rejection of claim 18] 

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
With regards to the canceled claim 7 which is now incorporated in independent claims 1, 13, and 18, the applicant has argued that Shacked does not disclose: “determining based on the curvature at the respective location a desired lighting value for the respective location and (1b) comparing the desired lighting value and the lighting value for the respective location.” 
In response, the examiner notes that as it is clear from the rejection section above, Shacked clearly discloses the above referenced limitations in section 4.1 as the “target lighting value” of Shacked corresponds to the “desired lighting value” and Shacked clearly discloses: “the value computed is the difference between the measured average gradient and a target value ..that could potentially be measured in an image of that particular scene with the given viewing parameters.” 
As a result, Shacked clearly “compares” the lighting measured value” and the “target value” by comparing a difference between the two values. Therefore, Shacked discloses the above limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793